Citation Nr: 0634652	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right ankle.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for degenerative 
arthritis of the right hip.

4.  Entitlement to service connection for a left knee 
disability.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1946, from March 1947 to March 1950, and from April 
1950 to August 1969.  The veteran has indicated that prior 
summaries have not correctly identified his active service or 
the branches of the United States Armed Forces in which he 
served; the above listing is based on all available verified 
service records.

This appeal comes before the Board of Veterans' Appeals 
(Board) from October 2002 and March 2003 RO rating decisions.  
The Board remanded the case in November 2005.  

The Board addresses the claims for service connection for 
right leg and right hip disabilities in the REMAND part of 
this decision and REMANDS these issues to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's current degenerative arthritis of the right 
ankle was not incurred in service, is not related to any 
reported "busted" right ankle in service, and is not caused 
or aggravated by any service-connected disability.

2.  The veteran's current degenerative arthritis of the left 
knee and post-service total knee arthroplasty were not 
incurred in service, are not related to an isolated report of 
left knee pain in service, and are not caused or aggravated 
by any service-connected disability.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the right ankle was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).

2.  Degenerative arthritis of the left knee and post-service 
total knee arthroplasty were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in January 2002, April 2002, April 
2003, May 2004, April 2005, and November 2005; rating 
decisions from October 2002 and March 2003; a statement of 
the case in December 2003; and a supplemental statement of 
the case in April 2005.  These documents discussed specific 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the appellant 
prior to the last adjudication here (a May 2006 supplemental 
statement of the case).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  VA has examined the 
veteran several times.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be presumed for certain chronic 
diseases, including arthritis, that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

 "A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  This determination is based on 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Secondary service connection may be warranted where there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder.  When aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran maintains that he injured his right ankle while 
disembarking from an aircraft at Westover Air Force Base or 
Westover Field in Massachusetts in 1951 or 1952.  The 
veteran's service medical records do not refer to any such 
injury.  He also contends that his aircraft mechanic duties 
during service required that he crawl frequently, which thus 
produced left knee problems. He questions how service 
connection could be established for a right knee disability, 
but not for a left knee disorder especially since the same 
doctor performed surgery on both knees.  

Service connection is in effect for a lumbar spine disability 
(post-operative residuals of herniated nucleus pulposus), 
which has been rated 40 percent disabling since 1969.  Since 
this rating has been in effect for more than 20 years, it is 
"protected."  38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
3.951(b) (2006).  

Service connection has also been in effect for a right knee 
disability (degenerative arthritis of the right knee, status 
post total knee replacement, claimed as a right knee 
condition and Osgood-Schlatter's disease), which has been 
rated 30 percent disabling since December 2001.  

The veteran has submitted a copy of Special Orders Number 11 
from Headquarters Westover Air Force Base reflecting 
suspension of an earlier order that had been based on 
sickness and injury incurred in the line of duty.  The 
document does not explain the nature of the sickness or 
injury.  He has also submitted a February 1952 order from 
service reflecting that the veteran had requested transfer 
from his prior assignment.  He has stated he had requested 
the transfer because of his right ankle injury sustained in a 
10- to 12-feet fall while going down a ladder from an 
aircraft.  He states that X-rays taken at that time showed a 
"busted" right ankle and that the ankle was placed in a 
cast.  The veteran also attributes right hip problems to this 
incident.

However, service medical records do not corroborate the 
veteran's account of having injured his right ankle at or 
around this time.  Indeed, records from January 1952 indicate 
that the veteran was having nausea, vomiting, and vertigo 
when flying.  After several days of continuing symptoms, he 
was placed on indefinite suspension from flying status.  
Thus, the service medical records attribute the change in 
duties in early 1952 to an entirely different reason.  

In January 1959, the veteran reported left knee pain for the 
past three weeks.  There had been no definite history of 
trauma or locking.  He only had aching and stiffness.  An X-
ray showed no bone abnormalities.  He was to return to the 
clinic if the left knee symptoms had not improved.  However, 
there is no further mention of left knee problems in service.  

Subsequently, in 1966, the veteran injured his back in a car 
accident, eventually requiring a laminectomy and bilateral 
foraminotomy at the L4 and L5 levels in 1967 due to 
degenerative disc disease and herniated nucleus pulposi. 
Subsequent records describe ongoing low back pain, as well as 
bilateral sciatica, including tingling in the toes of the 
left foot and a cramping sensation in the left leg.  

EMG testing of all four extremities in August 1968 showed 
normal enervation of all muscle studies.  

A May 1969 retirement physical examination report noted 
slight decrease in strength in the lower extremities and 
slight hyperthesia of the dorsum of the right foot and the 
medial aspect of the right lower leg.  On the accompanying 
medical history report, the veteran described difficulty 
walking due to pain radiating through the hips and legs due 
to back movement.  While he described right knee problems, he 
did not refer to any left knee problems, and he denied any 
foot trouble.   

A June 1969 medical board report, prepared for an Air Force 
Physical Evaluation Board, listed diagnoses of back pain, 
post-operative status laminectomy L5 and bilateral 
foraminotomy L4, L5 with marked limitation of trunk flexion; 
sensory neuropathy of the ulnar nerve of the left hand, 
etiology undetermined; bilateral high frequency hearing loss; 
and post-traumatic right elbow joint deformity.  It was noted 
that the veteran wore continuous back support and used a cane 
to walk because of the back disorder.  

On VA examination in October 1969, the veteran reported 
having pain in his back and in his right lower extremity.  
The examination report described "a good deal of pain 
lancinating into the right lower extremity whereas prior to 
[lumbar spine] operation this was the manifestation on the 
left."  It was also noted that it was painful to manipulate 
the sacroiliacs and hips.

Non-VA medical records from 1987 and 1988 reflect complaints 
involving the back, right hip, right knee, and legs.  In 
1987, the veteran was treated for right knee pain, diagnosed 
as a probable flare-up of degenerative joint disease and a 
flare-up of Osgood-Schlatter's disease. In several associated 
records, the veteran reported that he had noticed right knee 
pain after considerable use of pedals for various mechanized 
equipment and after jumping from a tractor to douse a fire.  
Subsequent records from 1987 describe an infectious process 
involving the right knee. 

A non-VA doctor's medical records from February 1988 
described a possible busted knee cap on the left.  

In July 1988, the veteran sought treatment for a "new 
problem" involving his left knee.  He reported very tender 
superficial area over the left knee cap.  He recalled that 
the problem had started "about October 1987 when he stepped 
into a hole."  

In August 1988, the veteran reported back, hip, and leg 
problems.  A November 1988 progress note mentioned bursitis 
and arthritis in the hands, shoulders, neck, elbow, and 
knees.  The progress note also described the veteran's 
difficulty using his right ankle and heel for the past 20 
years when he "busted" the right ankle and heel in service.  

In May 1991, the veteran reported to a non-VA doctor "that 
he had had some occasional symptoms at the [left] knee, sort 
of off and on, perhaps for several months."  One month ago, 
he had developed worsening pain.  The treating doctor 
specifically noted that the veteran could not recall any old 
injuries.  X-rays showed "modes degenerative joint changes 
in the left knee.  Impressions were degenerative joint 
disease, possibly secondary meniscus abnormality (not 
definite a that point), as well as an old, pre-existing pre-
patellar bursal tenderness in the left knee.  

By September 1991, there was considerable effusion in the 
left knee.  The treating doctor stated that he "normally 
would have expected this to be an inflammatory process," but 
that the veteran had only a very low white count on blood 
testing.  The doctor commented again that the veteran had not 
had "clear and definite trauma as a cause for his recurrent 
effusions."  

The veteran underwent arthroscopic debridement of the left 
knee in October 1991.  In December 1993, he underwent 
surgical replacement of his left knee.  

In December 1997, he also underwent total knee replacement on 
the right side.

A January 1999 VA X-ray showed early osteoarthritic changes 
of the right hip, but no evidence of fracture, dislocation, 
or other acute pathology.

The veteran reported knee pain in April 2001.  In August 
2001, he complained of low back pain radiating down his leg.

On VA spine examination in September 2003, the veteran 
reported that he had back pain since an in-service accident.  
He stated that for the past three or four months, the pain 
was radiating constantly into the hip and down the right leg 
to the foot.  An X-ray showed arthritic changes affecting the 
right ankle.  There also were surgical clips in the soft 
tissues over the mid- and proximal lower leg, but without 
evidence of acute fracture or dislocation.  A lumbar spine X-
ray showed osteoporosis and arthritic changes, multi-level 
disc narrowing, end-plate irregularity, sclerosis, and 
osteophyte formation.  There was no evidence of acute 
compression fracture or spondylolisthesis.  A pelvis X-ray 
revealed well preserved bony density and intact bony 
integrity, without evidence of acute fracture or of erosive 
or destructive changes.  However, arthritic changes involved 
both hips, and calcifications were present on both sides of 
the pelvis.  Diagnoses included degenerative arthritis of the 
right hip and of the right ankle and status post bilateral 
total knee replacement.  The examiner opined that the 
veteran's service-connected lumbar spine disease and 
herniated disc did not cause degenerative arthritis of the 
right hip, knee, or ankle.  He stated, "In other words, the 
right leg condition was not caused by his service-connected 
back condition."  The examiner noted that he could not find 
anything in the medical record about the right ankle 
fracture, but that the veteran certainly had degenerative 
arthritis of the right ankle.  The examiner also concluded 
that it was more probable than not that the right hip 
arthritis was not directly or secondarily related to the 
service-connected back disability.  He noted that he would 
submit additional comment after an MRI that was scheduled for 
January 2004.  

The requested VA MRI examination in January 2004 identified 
lumbar disc bulging, mild posterior osteophytosis, central 
canal spinal stenosis, and neural foraminal narrowing 
bilaterally.  In an addendum to the September 2003 VA 
examination, the examining doctor opined that the 
degenerative arthritis and degenerative disc disease 
identified on this MRI were related to the veteran's service-
connected back injury.  

On VA examination in March 2006 by the same examiner who 
conducted the November 2003 VA examination, the examiner 
discussed the veteran's medical history regarding his low 
back, his right ankle, his right and left knees, and his 
right hip.  Diagnoses were chronic low back pain with no 
clinical evidence of lumbar radiculopathy; degenerative 
arthritis of both knees, resulting in total knee 
arthroplasty; degenerative arthritis of the right ankle; 
degenerative arthritis of the hips; and probable sensory 
neuropathy in the lower extremities.  The examiner commented 
that the service-connected lumbar spine disease and herniated 
disc did not cause degenerative arthritis of the right hip, 
knees, or right ankle.  He also stated that the veteran's 
right leg condition was not caused by any service-connected 
condition.  Further, the examiner concluded that there was no 
evidence of any injury to the knee in service or of any 
exacerbation of a pre-existing condition that would have 
resulted in the total left knee arthroplasty.  The examiner 
opined that it was more probable than not that the 
degenerative arthritis of the right hip was not directly or 
secondarily related to the veteran's service-connected back 
or leg condition because the osteoarthritis was symmetric in 
the hips.  Based on an X-ray of the right ankle, the examiner 
stated the veteran had no evidence of a previous fracture, 
but that he did have a small bony density along the medial 
malleolus that could have been the result of an old avulsion 
injury or a small accessory ossicle.  Finally, the examiner 
concluded that probable sensory neuropathy in the lower 
extremities (shown by reduced distal pinprick sensation and 
reduced/absent vibratory sensation at the great toes) was not 
caused or exacerbated by any service-connected disability.  

With regard to the right ankle, the evidence does not show 
that the veteran sustained any lasting traumatic injury to 
his right ankle with any residuals during his active service.  
The service records, including orders submitted by the 
veteran, support the conclusion that the veteran was 
suspended from flying status in early 1952 for problems that 
did not involve his right ankle.  Even if the Board were to 
accept the veteran's account of having "busted" his right 
ankle while climbing down a ladder from an aircraft in early 
1952, the thorough service medical records post-dating that 
incident show absolutely no right ankle residuals.  Although 
the current X-ray (from the 2006 VA examination) revealed a 
small bony density due to either an old avulsion injury or a 
small accessory ossicle, this was not present in any of the 
many service or post-service medical records until recently.  
Simply put, there is no evidence connecting the current right 
ankle problems with any incident that occurred in service.

With regard to the left knee, the development since the 
Board's November 2005 remand has been fruitful.  Indeed, non-
VA treatment records from 1988 specifically describe an onset 
of left knee pain after stepping in a hole in 1987.  
Additionally, the veteran's service medical records indicate 
that he sought treatment for an aching and stiff left knee 
once during service, but that he never reported any further 
problems with that joint.  

Finally, with regard to both the right ankle and the left 
knee, the September 2003 and March 2006 VA examinations 
specifically found no relationship (either by causation or by 
aggravation) between those current disorders and any service-
connected disability, such as the low back or right knee 
disabilities.

The Board is mindful of the veteran's arguments that his 
duties in service necessarily affected his right ankle and 
his left knee.  The Board is also mindful of the veteran's 
argument that the left knee should be service-connected 
because the left knee arthroplasty was performed by the same 
doctor who performed the right knee arthroplasty, for which 
service connection is in effect.  However, as a layperson, 
the veteran is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
the Board emphasizes that there were numerous in-service 
records relating to right knee problems as well as post-
service medical evidence providing a relationship between the 
veteran's current right knee problems and his service.

In sum, the weight of the evidence demonstrates that the 
veteran's current right ankle and left knee disorders were 
not incurred in service and are not related to any symptoms 
reported in service or to any service-connected disability.  
As the preponderance of the evidence is against the claims, 
the "benefit-of-the-doubt" rule does not apply, and the 
Board will deny the claims.  See 38 U.S.C.A. § 5107(b) (West 
2002).

ORDER

Service connection for degenerative arthritis of the right 
ankle is denied.

Service connection for a left knee disability is denied.


REMAND

Unfortunately, the Board must remand the remaining two 
service connection claims on appeal:  a right leg disability 
and degenerative arthritis of the right hip.

Previously, the Board had requested additional development.  
It appears that the RO has satisfactorily obtained additional 
evidence (such as certain non-VA treatment records that the 
veteran had stated he had hand-carried to a VA medical 
facility many years ago) and has satisfactorily explained 
that no additional service medical records exist.

However, the Board had also remanded the claim for an 
examination to assess the current nature of the veteran's 
right hip and right leg disabilities.  Specifically, the 
Board had requested a discussion by an examiner of "all 
objective neurological abnormalities associated with the 
service-connected low back disability, especially with 
respect to the veteran's right hip and right leg."  The 
examination was to have included "[a]ll necessary diagnostic 
procedures."  The examiner discussed certain pinprick, deep 
tendon, and vibratory sensation test results.  There also 
were X-rays of the lumbosacral spine and of the pelvis.  
Although the examiner concluded that the lumbar spine did not 
involve any radiculopathy, it is not clear why the 
examination did not include an MRI so as to permit a more 
accurate assessment of the veteran's right hip and right leg 
problems.  In addition, it appears that electromyography 
would be helpful in assessing any neurological component of 
the veteran's service-connected low back disability that may 
relate to the right hip and right leg issues now on appeal.

Furthermore, the Board had previously requested that the 
examiner discuss whether the veteran's right hip and right 
leg disabilities were caused or aggravated by any service-
connected disability.  Service connection may be granted for 
a "[d]isability which is proximately due to or the result of 
a service-connected disease or injury."  38 C.F.R. § 
3.310(a) (2004); see Harder v. Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of disability resulting 
from aggravation to a non-service-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  The March 2006 VA 
examination report reiterated the same phraseology as in a 
September 2003 VA examination.  It discussed causation and 
whether the right hip and right leg conditions were 
"directly or secondarily" due to a service-connected 
disability.  This phrasing certainly means that a service-
connected disability did not cause the disorders at issue.  
But the Board must emphasize that this phrasing does not 
explain whether a service-connected disability aggravated the 
right hip or right leg conditions.  Therefore, on remand, the 
examiner must also clarify whether the right hip or right leg 
disorders have been aggravated by the service-connected right 
knee or low back disabilities.     

Finally, in the September 2003 and the March 2006 VA 
examination reports, the examiner described various in-
service low back problems and surgery, but there is no 
mention of any documented in-service complaints of right hip 
and right lower extremity problems associated with the 
residuals of the veteran's in-service low back injury.  Thus, 
the examination did not consider the in-service descriptions 
of right hip and right leg problems that were mentioned in 
connection with the lumbar spine residuals.  On remand, the 
examiner must discuss the documented in-service reports of 
right hip and right leg problems described in connection with 
the low back disability in service.  Upon review of the 
required diagnostic testing, the examiner must discuss 
whether it is at least as likely as not that any current 
right hip or right leg disorders are related to the right hip 
or right leg symptoms reported in service.

The Board reminds the veteran that the 40 percent rating in 
effect for low back disability is not a issue here or in any 
danger.  That rating has been in effect for more than 20 
years, and is thus deemed a "protected" rating.  However, 
assessing the nature of his right hip and right leg 
disabilities involves examination of his low back, since his 
right hip and right leg problems in service were generally in 
the context of his overall low back problems.  Thus, the only 
question at issue is whether the veteran may be entitled to 
separate service connection and disability ratings for a 
right hip or a right leg disability.  This appeal and the 
ensuing development on remand are not intended to change the 
"protected" status of the low back disability rating.

Accordingly, the Board REMANDS these two issues for the 
following actions:

1.  Schedule the veteran for a VA 
examination.  The examiner should review 
the claims folder, including all the 
service medical records and the post-
service medical records.  The examiner 
should also review a copy of this 
REMAND.

a)  The examiner should 
discuss all symptomatology 
involving the right hip and 
right leg.  

b)  All necessary diagnostic 
procedures should be performed 
at this time.  As an X-ray has 
been completed, the veteran 
should undergo 
electromyography and MRI 
testing to determine the 
current nature of the 
veteran's right hip and right 
leg disorders, including any 
residuals from the service-
connected low back disability 
or the service-connected right 
knee disability.  

c)  The examiner should 
discuss any objective 
neurological abnormalities 
associated with the service-
connected low back disability, 
with respect to the veteran's 
right hip and right leg.

d)  The examiner should 
discuss whether any service-
connected disability (in 
particular, the low back or 
right knee disabilities) has 
either caused or aggravated 
any right leg or right hip 
disorders.

e)  The examiner should 
discuss the documented in-
service reports of right hip 
and right leg problems 
described in connection with 
the low back disability in 
service.  Upon review of the 
required diagnostic testing, 
the examiner must discuss 
whether it is at least as 
likely as not that any current 
right hip or right leg 
disorders are related to the 
right hip or right leg 
symptoms reported in service.

4.  Thereafter, readjudicate the claims 
for service connection for disabilities 
of the right hip and right leg,.  If any 
of the decisions remains adverse to the 
veteran, provide him with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat these claims expeditiously.  Claims remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims must be handled expeditiously.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


